Case 0:21-cv-61149-WPD Document 1 Entered on FLSD Docket 06/02/2021 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISON

 MARK JONES,

                Plaintiff,                                            CASE NO:       21cv61149

 v.

 BUDGET EQUIPMENT, INC. and
 SCOTT DAIAGI,

             Defendants.
 ________________________________/

                                           COMPLAINT

          Plaintiff, MARK JONES (“Jones” or “Plaintiff”), an individual by and through

 undersigned counsel, hereby file this lawsuit against Defendant, BUDGET EQUIPMENT, INC.

 (“Budget”), and Defendant, SCOTT DAIAGI (“Daiagi”) (or collectively, “Defendants”) and in

 support thereof, states as follows:

                                             PARTIES

          1.    Jones is a resident of Oklahoma.

          2.    Budget is a corporation registered to conduct business in the State of Florida.

          3.    Daiagi is resident of Broward county, Florida, and resides at 624 Oleander Drive,

 Hallandale Beach, Florida 33009.

          4.    At all times relevant, Daiagi, as President, exercised significant control over

 Budget’s day-to-day operations and financial accounting, specifically as it related to the Plaintiff,

 Jones.




                                                   1
Case 0:21-cv-61149-WPD Document 1 Entered on FLSD Docket 06/02/2021 Page 2 of 8




                                  JURSIDICTION AND VENUE

        5.      This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a), because there is

 complete diversity of citizenship between MARK JONES, SCOTT DAIAGI, and BUDGET

 EQUIPMENT, INC, and because the matter in controversy exceeds $75,000.00, exclusive of

 interest and costs.

        6.      Venue in this Court is appropriate, pursuant to 28 U.S.C. §§1391(b)(2), and (b)(3).

                                   FACTUAL ALLEGATIONS

        7.      On about August 2, 2017, Budget sold to Jones, a 2005 Model 10044- 54 Lull

 Telehandler, bearing Serial Number 0160004385 (the “telehandler”), and delivered the telehandler

 to Jones.

        8.      The total delivered price was $41,490.00, being $39,500.00 for the telehandler and

 $1,990.00 for freight.

        9.      The Defendants listed said telehandler on eBay, where the Defendants represented

 that the telehandler was fully operational and that it was totally ready to use, after its renovation,

 repair and inspection in Budget's shop facility.

        10.     Budget, by and through its representatives, also made verbal representations to

 Jones of such condition of the telehandler.

        11.     Budget, by and through its representatives, made representation to Jones that

 Budget had a team of mechanics that inspected every telehandler Budget sells, and that any

 problems are repaired before the units are sold.

        12.     Despite these representations, when Mr. Jones received the unit, it had the

 following defects:




                                                    2
Case 0:21-cv-61149-WPD Document 1 Entered on FLSD Docket 06/02/2021 Page 3 of 8




         a.     The forks of the telehandler would not tilt up and down. Jones detected a wiring

                issue, and this was corrected.

         b.     The boom on the telehandler was leaking hydraulic oil, and when the boom was

                extended and tilted down, oil would run out of the boom.

         c.     The telehandler would not shift into 3rd or 4th gears. Jones contacted the Lull dealer

                in Oklahoma City, and was told to check a sensor on the back-left side of the boom.

                He located the sensor and found that it had been taped over and painted, where it

                was unable to make contact with the boom, preventing the telehandler from shifting

                into 3rd or 4th gears. Mr. Jones removed the tape and paint, and once the sensor

                could contact the boom, it would shift into 3rd and 4th gears, but in those gears the

                front differential was grinding and the four-wheel drive did not work on the front

                axle of the telehandler.

        13.     These obvious defects in the telehandler Budget sold Mr. Jones should have been

 detected by any effort on Budget's part to inspect the telehandler and sell it as advertised.

        14.     The misrepresentations by Budget, by and through it representatives, are violations

 of Florida Deceptive and Unfair Trade Practices Act (“FDUPTA”) by making misrepresentations

 to Jones to induce Mr. into the buying the telehandler from Budget.

        15.     When Jones notified Budget of the mechanical problems with the telehandler,

 Budget told him that Budget would refund to him the full purchase price of the telehandler, upon

 return of the telehandler to Budget.

        16.     On September 5, 2017, Jones advised Budget by email that he was ready to make

 the trip to return the telehandler to Budget's business, but he was concerned about hurricane Irma




                                                   3
Case 0:21-cv-61149-WPD Document 1 Entered on FLSD Docket 06/02/2021 Page 4 of 8




 affecting the Florida area, and he decided to wait until the effect of the hurricane passed to make

 the long trip to Florida with the telehandler.

        17.     On October 3, 2017, Mr. Jones delivered the telehandler back to Budget's business.

        18.     At that time, Budget, by and through its representatives, and Jones discussed the

 mechanical issues with the telehandler and Mr. Jones agreed to allow Budget to repair the unit and

 make it fully operational as represented, and ship the telehandler back to Jones in Oklahoma, with

 all cost for the repairs and freight to be borne by Budget.

        19.     Budget and Jones further agreed in writing that if Budget could not repair the

 telehandler to make it fully operational, that Budget would return the full purchase price of

 $39,500.00 to Jones.

        20.     October 3, 2017, left the telehandler with Budget.

        21.     Jones heard nothing back from Budget for over a month, and on November 14,

 2017, he emailed Budget and asked about the status of the telehandler. He received no reply. For

 months Budget made no reply to Mr. Jones, and on March 21, 2018, Jones sent an email to Budget,

 in which he asked about the status of Budget's repair on the Lull or the return of his purchase price,

 as agreed on October 3, 2017.

        22.     On March 23, 2018 Budget, by and through it representatives, responded by email,

 stating that Budget had other telehandlers that were coming out of Budget’s service department,

 and that Budget was not able to make the needed repairs to the Lull telehandler that Jones had

 returned to Budget on October 3, 2017.

        23.     Budget went on to state that if Jones was not interested in a different telehandler,

 that Budget would go ahead and refund to Jones his full purchase price of the Lull telehandler he

 paid for.



                                                   4
Case 0:21-cv-61149-WPD Document 1 Entered on FLSD Docket 06/02/2021 Page 5 of 8




           24.   On March 27, 2018, Mr. Jones informed Budget by email that he did not want any

 of the other telehandlers, and that he wanted Budget to just make the full refund of his purchase

 price.

           25.   Budget never refunded the full purchase price of $39,500.00 to Jones.

           26.   On January 19, 2021, Jones made written demand to Budget in the sum of

 $41,490.00, and that Budget reimburse him for the costs and time in returning the telehandler to

 Budget from Oklahoma to Budget's Florida business location, being the sum of $1,500.00. The

 total amount to due to Jones is the sum of $42,990.00, which was demanded to be paid within 30

 days of Budget's receipt of the demand, or suit would be filed against Budget for such damages in

 the sum of $42,990.00, reasonable attorney’s fees and costs of court and under §772.11 (1) (2020)

 Fla. Stat. Budget did not respond to Plaintiff’s demand.

           27.   Daiagi, as president of Budget, adopted and ratified the misrepresentations made

 by its agents and/or representatives to induce Jones to enter into a subsequent agreement.

           28.   Daiagi, as the president of Budget, conspired with its agents and representatives to

 defraud Jones and Daiagi orchestrated the false representations made to Jones and had also allowed

 his name to be associated with the representations made.

           29.   As president of Budget, Daiagi had knowledge of facts alleged herein and the

 authority to issue a refund to Jones but ratified its’ agents and/or representatives’ false

 representations to refund $42,990.00 to Jones.

           30.   All conditions precedents have been performed or excused prior to filing this instant

 action.




                                                   5
Case 0:21-cv-61149-WPD Document 1 Entered on FLSD Docket 06/02/2021 Page 6 of 8




                                       COUNT I – CIVIL THEFT

         31.     Jones repeats and realleges each of the foregoing allegations in paragraphs 1 – 30

 as if fully set forth fully herein.

         32.     Jones has been injured by a criminal act committed by Budget and Daiagi, to wit,

 the unlawful conversion of Jones' monies tendered in exchange for goods never delivered, which

 constitutes a “theft offense” as defined by § 812.01485; and § 812.012(3)(c) Fla. Stat.

         33.     At the time that Budget and Daiagi unlawfully converted Jones’ property, Jones

 owned the subject funds.

         34.     Budget and Daiagi Jones, by and through the fraudulent actions and omissions of

 its agent(s), did unlawfully and knowingly use or endeavor to use Plaintiff’s $42,990.00 and did

 knowingly deprive or endeavor to deprive Jones of his money with the intent to temporarily or

 permanently deprive Jones of his right to the money and benefit thereof, all for Defendant(s) own

 use, or the use of any person not entitled thereto, in violation of Florida Statute §812.014.

         35.     The Defendants, by and through the fraudulent actions and omissions of its

 agent(s), did unlawfully and knowingly use or endeavor to use the Plaintiff’s property, and did

 knowingly deprive or endeavor to deprive Plaintiff of her property, with the intent to deprive

 Plaintiff of its right temporarily or permanently to the money and benefit thereof, all for

 defendants’ own use, or the use of any person not entitled thereto, in violation of Florida Statute

 §812.014.

         36.     The Defendants failed to respond to the written demand referenced attached hereto

 as Exhibit A.

         37.     The Plaintiff has retained the undersigned attorney and obligated himself to pay the

 undersigned a reasonable fee.



                                                   6
Case 0:21-cv-61149-WPD Document 1 Entered on FLSD Docket 06/02/2021 Page 7 of 8




           38.    The Defendants should be obligated to pay a reasonable attorney fee of $5,000.00

 directly to Jason Brian Phillips, Esq. and J. Brian Phillips, P.A. Attorney at Law in the event a

 default judgment is entered against the Defendants.

           WHEREFORE, the Plaintiff respectfully requests the Court to enter a judgment against the

 Defendants, jointly and severally, in the amount of $128,970.00 representing treble damages

 including an award of reasonable attorney’s fees and costs pursuant to § 772.11, Florida Statutes.

                                       COUNT II - CONVERSION

           39.    Jones repeats and realleges each of the foregoing allegations in paragraphs 1 – 30

 as if fully set forth fully herein.

           40.    At the time that Defendants unlawfully converted Jones’ property, Jones’ owned

 the subject funds.

           41.    The Defendants converted Jones’ funds by a wrongful act or false representation.

           42.    Jones has suffered damages as a result of Daiagi’s civil theft.

           43.    The Plaintiff has retained the undersigned and obligated himself to pay the

 undersigned a reasonable fee.

           44.    The Defendant should be obligated to pay a reasonable attorney fee of $5,000.00

 directly to Jason Brian Phillips, Esq. and J. Brian Phillips, P.A. Attorney at Law in the event a

 default judgment is entered against the Defendants.

           WHEREFORE, the Plaintiff demands judgment against the Defendants, jointly and

 severally for damages in the amount of $42,990.00, plus treble punitive damages, and attorneys’

 fees, and costs, together with such other, and further, relief as the Court deems just, equitable and

 proper.




                                                    7
Case 0:21-cv-61149-WPD Document 1 Entered on FLSD Docket 06/02/2021 Page 8 of 8




                               COUNT III – UNJUST ENRICHMENT

           45.   Jones repeats and realleges each of the foregoing allegations in paragraphs 1 – 30

 as if fully set forth fully herein.

           46.   By unlawfully converting Jones’ funds, a benefit was conferred on the Defendants.

           47.   The Defendants voluntarily accepted and retained the benefit conferred.

           48.   The circumstances are such that it would be inequitable for the Defendants to retain

 the benefit without paying the value thereof.

           WHEREFORE, the Plaintiff demands judgment against the Defendants, jointly and

 severally for damages in the amount of $42,990.00, including punitive damages, and attorneys’

 fees, and costs, together with such other, and further, relief as the Court deems just, equitable and

 proper.

 Dated June 2, 2021

                                                        /s/ Jason Brian Phillips, Esq.
                                                 By: ___________________________

                                                 Jason Brian Phillips, Esq.
                                                 Florida Bar No: 89841
                                                 J. BRIAN PHILLIPS, P.A.
                                                 P.O. Box 621176
                                                 Orlando, FL 32862-1176
                                                 Tel. (407) 237-0192
                                                 jason@jbrianphillipsesq.com
                                                 TRIAL COUNSEL FOR THE PLAINTIFF




                                                    8
